Title: From James Madison to the Republican Committee of New York, 24 September 1809
From: Madison, James
To: Republican Committee of New York


Sepr. 24. 1809
I have recd. fellow Citizens, your Address bearing date the 15th. instant, with a due sense of the kind sentiments it expresses, and of the favorable light in which it views my advancement to the Executive Trust, and the several considerations which led to it.
In proportion as the present situation of our Country is interesting, it is consoling to find the conviction becoming universal, that the difficulties rendering it so, have resulted from the accumulated wrongs committed by the principal Belligerent Nations, in spite of the justice & forbeara[n]ce of the U. States, which ought to have averted them; and that the only remedy is to be found in a firm and patriotic support of the measures devised & pursued by the Constituted Authorities.
The pledge and example of this duty, presented in your Address, is entitled to the highest praise. Devoutly praying that a sympathy & emulation every where, may, under the divine blessing, have the happy effect of preserving to our Country the advantages of peace without relinquishing its rights or its honor, I tender to you & to those whose sentiments, you have conveyed, my cordial respects, and my best wishes.
J. M.
